Citation Nr: 1537390	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  95-38 804	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an effective date prior to January 23, 1998, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to October 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) VA Appeals Management Center (AMC) in Washington, D.C that, in part, granted entitlement to a TDIU rating, effective February 27, 2002.  

The Board remanded the claim in August 2005.  In a February 2006 decision, the Board denied entitlement to an effective date earlier than February 27, 2002 for the award of a TDIU rating.  The Veteran appealed Board's February 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court vacated the February 2006 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion).  

In a June 2008 decision, the Board again denied entitlement to an effective date earlier than February 27, 2002 for the award of a TDIU rating.  The Veteran appealed the Board's June 2008 decision to the Court.  In a March 2011 Memorandum Decision, the Court vacated the Board's June 2008 decision and remanded the case for compliance with the terms of the Memorandum Decision.  

In a December 2011 decision, the Board again denied the Veteran's claim for an effective date earlier than February 27, 2002 for a TDIU rating.  The Veteran appealed the Board's decision to the Court.  In an August 2012 Joint Motion for Remand, the Court vacated the Board's December 2011 decision, and remanded the case for compliance with the terms of the Joint Motion.  

In a decision issued on October 21, 2013, the Board granted an effective date of January 23, 1998 for the award of a TDIU rating.  

In June 2015, pursuant to 38 U.S.C.A. § 7103 (West 2014), the Board granted the Veteran's motion for reconsideration of the October 21, 2013 Board decision.  Because of the Board's grant of reconsideration, the October 21, 2013 Board decision was vacated as a matter of law.  Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal.  38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2014); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGPREC 89-90, 56 Fed. Reg. 1,225 (1991).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, the Board finds that the Veteran's claim for entitlement to an effective date earlier than February 27, 2002 must be remanded for additional development.  

The Veteran is service-connected for status post left knee medial meniscectomy and anterior cruciate ligament repair, rated 30 percent, effective May 1, 1993; left knee arthritis with limitation of motion, rated 10 percent, effective June 1, 1997; lumbar spine degenerative disc disease, rated 20 percent, effective July 22, 1997; right knee patellofemoral syndrome, rated 10 percent, effective January 23, 1998; left knee operative scars, rated 0 percent, effective January 23, 1998; dysthymic disorder, rated 0 percent, effective January 23, 1998; and left lower extremity radiculopathy, rated 10 percent, effective December 6, 2001.  He has the following combined disability ratings: 30 percent effective from May 1, 1993; 40 percent effective from June 1, 1997; 50 percent effective from July 22, 1997; and 60 percent effective from January 23, 1998.  

As noted in the March 2011 Court Memorandum Decision, the Veteran's claim for a TDIU rating was filed in July 1993.  The Memorandum Decision indicated that the evidence includes May 1993 and January 1998 Social Security Administration (SSA) decisions that found the Veteran was disabled and had not engaged in substantial gainful activity since April 4, 1992.  The evidence also includes an August 1992 Dr. Karam medical report that related the Veteran had severe internal derangement at the left knee that severely limited his ability to do work-related activities.  In addition, the evidence includes several Dr. Pflum reports, in March 1997, July 1997, and February 2001, that opined that the Veteran was totally disabled, but, in some instances, considered both service-connected and nonservice-connected disabilities.  

Prior to January 23, 1998, the Veteran did not meet the minimum schedular rating requirements of 38 C.F.R. § 4.16(a) for a TDIU rating.  Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  The RO has not submitted the Veteran's TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Under the circumstances of this case, as the evidence of record supports that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to January 23, 1998, the Board finds that this case should be remanded for extraschedular consideration by the Director of the Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1. Submit the claims file to the Director of the Compensation and Pension Service for consideration of whether the Veteran is unemployable by reason of his service connected-disabilities prior to January 23, 1998, to specifically include the above-noted supporting evidence.  
2. Following completion of the above and any additional development deemed necessary, the RO should readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should furnish to the Veteran and his attorney an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________			___________________________
      GEORGE R. SENYK				M. E. LARKIN
      Veterans Law Judge					Veterans Law Judge
      Board of Veterans' Appeals			Board of Veterans' Appeals



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

